Dear Ms. Monroe:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Edward Lee Harris, Mayor, Town of Richwood, Parish of Ouachita. The registrar of voters certified the recall petition which was received by the Governor on December 2, 2004. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall for the office of Mayor, Town of Richwood, presently held by Edward Lee Harris.
LSA-R.S. 18:1300.3(C) requires the registrar to send the original recall petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number of registered voters sign the petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The registrar has certified that the petition contains a total of 460 signatures on the petition to be certified; a total of 934 electors registered in Richwood, La.; a total of 40 genuine signatures of electors on the petition; and a total of 420 names appearing on the petition whose signatures are not genuine, or not signed or written in the manner required by law.
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed through the handwritten signatures by not less than forty percent of said electors." The registrar certified that the total number of voters registered in the voting area is less than one thousand [934]. Therefore, in calculating forty percent of 934, a total of 374 valid signatures are required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified a total of 40 genuine signatures on the recall petition, which total number of validated signatures does not meet the required forty percent. Therefore, it is the opinion of this office that the validated signatures on the recall petition are not sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Edward Lee Harris, Mayor, Town of Richwood, Parish of Ouachita.
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                           CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY: _____________________________________
                           KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams